                        Case 5:19-cv-06893-NC Document 5
                                                       2 Filed 10/24/19
                                                               10/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California




                                                                       )
                GERARDO HERNANDEZ
                                                                       )
                            Plaintiff(s)
                                                                       )
                        v.                                             )                   Civil Action No. 5:19-cv-06893-NC
    DAVID OGILVIE dba VILLAGE PANTRY;                                  )
JAMES H. DOZIER, JR.; JOHN P. DOZIER, Trustee                          )
 of the JOHN P. DOZIER TRUST dated January 3,                          )
    2005; VIVIAN C. CARLSON, Trustee of the                            )
  VIVIAN C. CARLSON & JOSEPH W. DOZIER                                 )
   TRUST dated 2-14-03; JOSEPH W. DOZIER,                              )
Trustee of the VIVIAN C. CARLSON & JOSEPH W.                           )
     DOZIER TRUST dated 2-14-03; JANET D.                              )
 SHANNON, Trustee of the JANET D. SHANNON
                     TRUST;
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     David Ogilvie, 184 Second Street, Los Altos, CA 94022
     (see attachment)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Tanya E. Moore, SBN 206683
MOORE LAW FIRM, P.C.
332 North Second Street
San Jose, California 95112
Telephone (408) 298-2000

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T
                                                                                                       CLERK OF COURT
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:         10/24/2019
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
           Case 5:19-cv-06893-NC Document 5
                                          2 Filed 10/24/19
                                                  10/23/19 Page 2 of 2



James H. Dozier, Jr., 180 Second Street, Los Altos, CA 94022
John, P. Dozier, 180 Second Street, Los Altos, CA 94022
Vivian C. Carlson, 180 Second Street, Los Altos, CA 94022
Joseph W. Dozier, 180 Second Street, Los Altos, CA 94022
Janet D. Shannon, 180 Second Street, Los Altos, CA 94022




Hernandez v. Ogilvie, et al.
Attachment Proposed Summons                                              2 of 2
